UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


BRICKLAYER & TROWEL TRADES                         §
PENSION FUND, et al.,                              §
                                                   §
                Plaintiffs,                        §
                                                   §
versus                                             §
                                                   §
CORBELL MASONRY, INC.,                             §   MISC. NO. 1:19-MC-14
                                                   §
                Defendant,                         §
                                                   §
and                                                §
                                                   §
BBVA BANK,                                         §
                                                   §
                Garnishee.                         §

                                            ORDER

         Pending before this Court is the Motion for Writ of Garnishment (#2) filed by Plaintiffs

Bricklayers & Trowel Trades International Pension Fund, et al., (“Plaintiffs”).               Upon

consideration of the Motion, the evidence on file, and the applicable law, the court finds:

         1. Plaintiffs have a final, valid, and subsisting judgment against Defendant Corbell

Masonry, Inc. (“Debtor”), obtained in the United States District Court for the District of

Columbia, to wit Civil Action No. 1:19-cv-01065-TSC-DAR, Bricklayers & Trowel Trades

International Pension Fund, et al. v. Corbell Masonry, Inc. (“the Judgment”) in the amount of

$187,008.63, besides interest and costs of suit.

         2. The Judgment has been registered in this District under Miscellaneous No. 1:19-mc-14,

and is unsatisfied.
       3. Plaintiffs have reason to believe and do believe that BBVA Bank, formerly known as

Compass Bank, located at 8425 Phelan Boulevard, Beaumont, Texas 77706 (“Garnishee”), has

property belonging to Debtor or is indebted to Debtor.

       4. Plaintiffs are entitled to the issuance of a Writ of Garnishment.

       It is, therefore, ORDERED that the Motion for Writ of Garnishment (#2) is GRANTED.

The United States District Clerk for the Eastern District of Texas, Beaumont Division, shall issue

the Writ of Garnishment filed by Plaintiffs.


        SIGNED at Beaumont, Texas, this 22nd day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
